Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141057                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141057
                                                                    COA: 296470
                                                                    Livingston CC: 87-004894-FC
  JOHN MARK HALCOMB,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 22, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
           y1213                                                               Clerk